545 F. Supp. 2d 1373 (2008)
In re: TRAIN DERAILMENT NEAR TYRONE, OKLAHOMA, ON APRIL 21, 2005.
MDL No. 1936.
United States Judicial Panel on Multidistrict Litigation.
April 10, 2008.
Before JOHN G. HEYBURN II, Chairman, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, ANTHONY J. *1374 SCIRICA[*], Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel[*]: Kawasaki Kisen Kaisha, Ltd. and "K" Line America, Inc. plaintiffs in the Illinois action and defendants/third-party plaintiffs in some of the New York actions-have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Southern District of New York. Illinois defendants CMT International, Inc., and Piano Molding Co. oppose the motion.
This litigation presently consists of one group of actions and a more recent action as listed on Schedule A and pending in two districts as follows: eight consolidated actions in the Southern District of New York and one action in the Northern District of Illinois.
On the basis of the papers filed and hearing session held, we find that the actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. While the consolidated New York actions and Illinois action involve somewhat different legal claims, all actions share factual questions arising out of the April 2005 train derailment near Tyrone, Oklahoma, relating to the cause or causes of the derailment and the respective liability of the parties under various bills of lading. Centralization under Section 1407 will eliminate duplicative discovery; avoid inconsistent pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary.
We further find that the Southern District of New York is an appropriate transferee district for this litigation, because the consolidated New York actions are proceeding expeditiously there before Judge Barbara S. Jones, who has already developed familiarity with the issues involved as a result of presiding over motion practice and other pretrial proceedings for the past two years.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action pending in the Northern District of Illinois and listed on Schedule A is transferred to the Southern District of New York and, with the consent of that court, assigned to the Honorable Barbara S. Jones for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1936  IN RE: TRAIN DERAILMENT NEAR TYRONE, OKLHOMA, ON APRIL 21, 2005
Northern District of Illinois

Kawasaki Kisen Kaisha, Ltd., et al. v. CMT International, Inc., et al, C.A. No. 1:07-5675
Southern District of New York

Indemnity Insurance Co. of North America v. K-Line America, Inc., et al, C.A. No. 1:06-615

Royal & Sun Alliance Insurance PLC v. K-Line America, Inc., et al., C.A. No. 1:06-2557

Mitsui Sumitomo Insurance Co., Ltd., et al. v. K-Line America, Inc., et al., C.A. No. 1:06-2956

*1375 Phillips PC Peripherals, et at v. M/V Chang Jiang Bridge, et al, C.A. No. 1:06-2962

Federal Insurance Co. v. K-Line America, Inc., et al, C.A. No. 1:06-3038

ACK Controls, Inc. v. K-Line America, Inc., et al, C.A. No. 1:06-3040

Navigators Management Co., etc. v. Union Pacific Railroad Co., et al, C.A. No. 1:06-3042

Tokio Marine & Nichido Fire Insurance Co., Ltd., et al. v. Kawasaki Kisen Kaisha, Ltd., et al, C.A. No. 1:06-5159
NOTES
[*]  Judge Scirica took no part in the disposition of this matter.